Citation Nr: 0207013	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  02-00 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include schizophrenia.


ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to January 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied service connection for 
schizophrenia, paranoid type, and for personality disorder, 
mixed, with schizoid features.

The Board notes that in the veteran's substantive appeal, 
received at the RO in December 2001, he requested a BVA 
hearing at a local VA office before a Member of the Board.  
By letter dated in January 2002, sent to the veteran's 
address of record, he was notified of the time, date, and 
place of the hearing, but he failed to report.  There are no 
other outstanding hearing requests of record.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim and all relevant evidence necessary 
for an equitable disposition of this claim has been obtained.

2.  A personality disorder was noted in service without any 
showing of a superimposed mental disorder. 

3.  An acquired psychiatric disorder to include schizophrenia 
was not manifested during service and schizophrenia was not 
shown within one year of separation from service.

4.  The veteran's current acquired psychiatric disorder to 
include schizophrenia is not causally related to service or 
an incident of service origin.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury for VA 
compensation purposes, and there is no evidence of a 
disability resulting from a mental disorder superimposed upon 
an in-service personality disorder.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.310, 4.127 
(2001).

2.  The veteran's acquired psychiatric disorder to include 
schizophrenia was not incurred in service or aggravated by 
active service, and schizophrenia may not be presumed to have 
manifested within one year of service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§  3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  Although this 
law was enacted during the pendency of this appeal, and was 
not considered by the RO, the Board finds that there is no 
prejudice to the veteran in proceeding with this appeal, as 
the requirements under the new laws and regulations have been 
met, as described below.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of the reasons and bases as to why there is no 
prejudice to the veteran).

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
October 1999 rating decision and October 2001 statement of 
the case specifically satisfy the requirements of 38 U.S.C.A. 
§ 5103 of the new statute in that they clearly notify the 
veteran of the pertinent laws and regulations and evidence 
necessary to substantiate his service connection claim.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran's 
service medical records have been obtained and private 
medical records from the Fallsview Psychiatric Hospital, 
Masillion Psychiatric Center and Nova Behavior Health, Inc. 
have all been obtained, which document the veteran's 
treatment for an acquired psychiatric disorder since 1985.  
The RO also attempted to retrieve medical records from the 
Alameda County Medical Center.  A letter was received by the 
RO in July 2001, indicating that the veteran was last seen at 
that facility in April 1980, and the records were no longer 
available.  

In a June 1993 private treatment record, it was noted that 
the veteran was receiving Social Security benefits.  
Nevertheless, the veteran has been notified by the RO on 
several occasions of the type of evidence needed to 
substantiate his claim, and he has made no allegations that 
the Social Security Administration (SSA) has medical evidence 
that is not already associated with his claims file, or that 
would otherwise be relevant to the claim on appeal.  As such, 
the Board does not find that delaying the veteran's case for 
the purpose of obtaining SSA records will serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  

The veteran has not been given a VA examination, but a 
current VA examination is not necessary because the evidence 
of record includes the service medical records and post 
service medical records that are sufficient to evaluate the 
veteran's claim.  38 U.S.C.A § 5103(d)(2)(B) (West Supp. 
2001).  The Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.

This appeal arises out of the veteran's May 1999 claim for 
service connection for paranoid schizophrenia.  The veteran 
essentially maintains that he was diagnosed with the claimed 
disorder while in service and that it has not gotten any 
better.  A Board hearing was scheduled at the veteran's 
request for February 2002, however, the veteran failed to 
appear.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.1(k), 3.303(a) (2001).  The mere fact of an 
in-service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service or during an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  If service connection is to 
be established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service incurrence for certain chronic diseases, 
including psychoses, will be presumed if it becomes manifest 
to a compensable degree within the year after service.  38 
C.F.R. §§ 3.307, 3.309.  Personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of VA law.  38 C.F.R. § 3.303(c).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The veteran's April 1979 service entrance examination was 
unremarkable for any history or findings of an acquired 
psychiatric disorder.  A December 1979 Report of Psychiatric 
Evaluation shows that the veteran underwent a mental status 
examination in November 1979.  The veteran was referred 
because of "confused, irrational behavior" and a quick and 
violent temper with proneness to excessive drinking.  The 
veteran was somewhat unkempt and was very defensive.  He was 
oriented to person, place, time and situation with no thought 
disorder noted.  His affect was dull, but intelligence and 
memory were adequate.  Some impulsiveness with difficulty 
controlling his behavior when he has been drinking was noted.  
It was reported that he seemed somewhat introverted with poor 
socialization skills.  The diagnosis on the report of the 
psychiatric evaluation was a personality disorder, mixed, 
with schizoid features.  The veteran was described as 
mentally responsible, free from mental disease or defect and 
it was recommended that he have an expeditious separation 
from service administratively.

Following separation from service, the veteran indicated that 
he had been treated at the "Almeda" Psychiatric Clinic in 
Oakland, California; he completed an authorization form to 
obtain those records.  In May 2001, the veteran completed 
another authorization form, calling the hospital "Alemeda 
County Hospital," in Oakland.  A July 2001 response from the 
Alameda County Medical Center states that the veteran was 
last seen in April 1980 and the records are no longer 
available.  The letter did not indicate what the veteran was 
treated for or set forth a diagnosis.

Records from the Fallsview Psychiatric Hospital show the 
veteran was admitted for psychiatric treatment seven times 
between January 1985 to July 1989.  The veteran was initially 
referred for treatment in January 1985 from the Portage 
County Jail after he was observed behaving in "a bizarre" 
way.  Records from that admission state that in an interview 
with a psychiatric social worker the veteran's brother-in-law 
reported that the veteran had demonstrated behavioral changes 
for at least two-to-three weeks prior to being admitted in 
January 1985.  It was noted that the veteran had a long 
history of sociopathic behavior and allegedly served time in 
the past for violation of the law.  It was also noted that 
the veteran had no prior history of hospitalization and there 
was no reference to any complaints in service.  Physical 
examination and lab data were reported to be essentially 
within normal limits.  The veteran was discharged in February 
1985 and diagnosed with a paranoid disorder, antisocial 
personality disorder.  

Records show the veteran was re-admitted at the Fallsview 
Psychiatric Hospital later in February 1985, after allegedly 
trying to hang himself while in the county jail.  Records 
indicate that the veteran reported that he was not able to 
have the charges against him dropped and he dreaded the 
thought of having to spend more time in his jail, hence his 
suicidal attempt/gesture.  The treating physician noted that 
the veteran had marks under his neck but at the same time he 
had been very manipulative during his last hospital stay, had 
a sociopathic-type personality, and it was felt that his 
behavior was a deliberate attempt to get him out of jail.  He 
was treated for a paranoid disorder, antisocial personality 
disorder and released.  Records from a May 1985 show that the 
veteran was admitted voluntarily because he "ran out of 
medications and had been in the streets for a week with no 
place to go."  The veteran was diagnosed with a history of 
paranoid disorder and antisocial personality.  He was treated 
with medications and released after a few days.

In October 1986, the veteran was admitted to the Fallsview 
Medical Psychiatric Hospital after being referred for 
treatment from the Portage County Jail where he was found to 
be "acting out."  The veteran reported that he used to have 
a "hypertensive problem," meaning that he gets agitated 
easily and that is why he is on disability.  He denied any 
problems at the time of admission.  It was noted that the 
veteran is a patient at the Kevin Coleman Center.  The 
veteran reported that he had a fight in the fifth grade and 
mentioned that he could have killed the kid but he did not 
want to be sent away.  The veteran admitted to being in a 
penitentiary but did not elaborate.  Laboratory results were 
reported to be within normal limits and the veteran's 
physical examination was reported to be essentially within 
normal limits.  The veteran was diagnosed with schizophrenia 
and a paranoid disorder and discharged in November 1986.  
Records from the veteran's April 1988 through July 1988 for 
additional treatment of paranoid schizophrenia contain a 
notation that the veteran could be actively hallucinating.  

Medical records show the veteran was voluntarily admitted for 
treatment at the Fallsview Psychiatric Hospital from January 
1989 February 1989, after he was found standing in the middle 
of the street and was verbally unresponsive.  The medical 
records indicate that the veteran had failed to keep an 
appointment at Kevin Coleman Health Center and that he 
reported having been out of medication for several weeks.  
The onset of his present emotional problems was undetermined.  
The records indicate that he appeared to be hallucinating in 
the auditory field although he denied hearing voices.  The 
veteran admitted using marijuana and that he used marijuana 
prior to being admitted.  The veteran was diagnosed with 
paranoid schizophrenia and schizoid personality.  The veteran 
was admitted at Fallsview Hospital and received treatment 
from May 1989 through July 1989 for the same disorder.

Records from Nova Behavioral Health, Inc. show that the 
veteran received psychiatric treatment between June 1993 and 
July 1999.  Records from June 1993 show the veteran was 
admitted at the halfway house through the Crisis Center after 
being in noncompliance with his medication.  Precipitating 
stressors were noted to be life threatening behavior in a 
supervised setting (fire setting and threatening staff and 
residents), deterioration in mental status, and noncompliance 
with treatment.  The veteran's prior psychiatric treatment at 
various types of facilities was noted.  The veteran reported 
that he has been treated for psychiatric problems since 1985.  
He also reported having received case management services at 
the Kevin Coleman Center from 1985 to 1991, at which time he 
and girlfriend moved to Cincinnati and both received services 
through a private psychiatrist whose name the veteran could 
not recall.  The veteran was diagnosed with paranoid 
schizophrenia, unspecified with antisocial personality 
disorder.

Records from Masillion Psychiatric Center show the veteran 
was admitted three times between June 1993 and March 1998.  
June 1993 records show the veteran was referred for treatment 
from Starck County Mental Health Center after engaging in 
bizarre and dangerous things at the halfway house.  It was 
noted that the veteran had a history of paranoid 
schizophrenia and noncompliance with medication.  It was 
noted that the veteran was in the service from 1979 to 1980, 
and had an honorable discharge.  There were no other 
notations or references made to the veteran's service.  The 
veteran was diagnosed with and treated for paranoid 
schizophrenia, chronic with acute exacerbation.  The veteran 
was admitted and treated for paranoid schizophrenia and a 
fractured right ankle from July 1996 through August 1996 
after being referred from Central Mental Health Center due to 
bizarre unmanageable behavior beginning two weeks prior.  The 
diagnosis was paranoid schizophrenia.

In an October 1996 psychiatric reassessment from Nova 
Behavioral Health, Inc., it was noted that the veteran has a 
history of noncompliance with medication, impulsivity and 
erratic behavior, including fire setting on a couple 
occasions.  The factors precipitating his admission appeared 
to be noncompliance with medication and then relapsing into a 
psychotic state delusional state.  The veteran was treated 
for paranoid schizophrenia, chronic and antisocial 
personality disorder.  

The veteran was admitted to Masillion Psychiatric Center for 
treatment of paranoid schizophrenia in March 1998.  The 
veteran reported becoming increasingly depressed over the 
last week.  Antisocial traits were noted in his final 
diagnosis, along with a diagnosis of paranoid schizophrenia. 

The veteran filed his claim for service connection for 
paranoid schizophrenia in May 1999.

Progress notes from Nova Behavioral Health, Inc. indicate 
that the veteran received additional treatment occasionally 
for his disorder through July 1999.

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part above.  The veteran's service 
medical records contain a diagnosis of personality disorder, 
mixed, with schizoid features prior to his separation from 
service without any showing of additional psychiatric 
disability.  Personality disorders are not diseases or 
injuries within the meaning of VA law. See 38 C.F.R. 
§ 3.303(c).  To warrant service connection for a personality 
disorder, there must be disability resulting from a mental 
disorder that is superimposed upon the personality disorder.  
38 C.F.R. § 4.127.  In this case, there is no showing of 
disability resulting from a mental disorder that was 
superimposed upon the veteran's personality disorder.  The 
diagnosis from an in service psychiatric evaluation was 
personality disorder, mixed with schizoid features, and it 
was found that the veteran was mentally responsible and free 
from mental disease or defect.  Since there is no showing of 
a worsening of the veteran's personality disorder in service, 
or of a mental disorder superimposed upon it, service 
connection on this basis is not warranted.  The question, 
therefor, becomes whether the veteran has an acquired 
psychiatric disorder that is related to service.

The post-service medical evidence clearly indicates that the 
veteran currently has schizophrenia and an anti-social 
personality disorder; however, there is no evidence showing 
that the veteran received any treatment for an acquired 
psychiatric disorder until 1985, five years after separation 
from service in 1980.  Medical records confirm that the 
veteran began receiving psychiatric treatment in 1985.  The 
veteran reported that he began treating for psychiatric 
problems in 1985 in records from Nova Behavioral Health, Inc.  
Records dated in January 1985 from Fallsview Psychiatric 
Hospital indicate that the veteran had demonstrated 
behavioral changes for two-to-three weeks prior to being 
admitted in January 1985 and that he had not been 
hospitalized prior to that admission.  The records contain no 
reference linking an acquired psychiatric disorder to 
service.  The Board finds the absence of complaints or 
treatment for an acquired psychiatric disorder in service or 
until five years after the veteran's separation from service 
in 1980, supports a finding that his current acquired 
psychiatric disorder did not have its onset in service.  
There is no medical evidence that any current acquired 
psychiatric disorder began in service, that schizophrenia was 
shown during the first post-service year, or that any current 
acquired psychiatric disorder is causally related to service

Since 1985, the veteran has received extensive repeated 
psychiatric treatment which has been well documented, but 
there is no competent medical evidence showing a link between 
his current psychiatric disorder and active service.  None of 
the private medical records contain any medical opinions or 
evidence suggesting that the veteran's current schizophrenia 
had its onset during the service.  The veteran's current 
schizophrenia was diagnosed in October 1986.  Private 
psychiatric records from each of the veteran's admissions to 
the Masillion Psychiatric Center discuss that the veteran had 
service from 1979 to 1980, but there is no indication that 
the veteran's current acquired psychiatric disorder is 
related to service.  Records dated in October 1986 from the 
Fallsview Psychiatric Hospital show the veteran reported that 
he used to have "hypertensive problem" but denied any 
problems at that time.  The medical records from the various 
facilities that have treated the veteran show that factors 
precipitating the veteran's admissions since his diagnoses of 
schizophrenia include noncompliance with medication, but 
again there was no reference to service or any event of 
service origin.  

Although the veteran maintains that his acquired psychiatric 
disorder originates from service, he is a lay person and not 
qualified to offer an opinion regarding the etiology of his 
psychiatric condition.  Such a determination requires 
specialized knowledge or training and cannot be made by a lay 
person.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
present case, there is simply no medical opinion linking the 
veteran's current acquired psychiatric disorder to service, 
and as such, his appeal is denied.

The preponderance of the evidence is against the veteran's 
claim for service connection for an acquired psychiatric 
disorder.  The Board has considered the benefit of the doubt 
rule in this case, but finds that there is not such a state 
of equipoise between the positive and negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55- 56 (1990).  In short, as there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a personality disorder 
is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

